Title: To Thomas Jefferson from Daniel Carroll, 3 February 1792
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Dear Sir
            George Town Feby. 3d. 1792
          
          Yr. favor of the 27th. Ulo. came to hand Yesterday. When the Commissioners were compelled to discharge Mr. Roberdeau, they employ’d a careful person with instructions “to pay attention in a very particular manner to the posts and Marks in the federal City, as their being distroyd or misplacd may occasion a repetition of heavy expences besides delay equally injurious.”
          In addition to what the Commissioners did, I have thought it prudent to send for a Mr. Orm who was employd by Mr. Ellicot, as an assistant in surveying and fixing the Stakes to go over the ground occasionally with Mr. Williams, the person we have employd, and I will myself pay all the attention in my power to this important object. Mr. Orme may not possess all the knowledge wishd for on this occasion, but it is the best now to be done. Mr. Williams will make his dayly visits to see that the Stakes are kept secure in their proper positions. I have reason to believe Mr. Johnson will be with you before this getts to yr hands. I beg leave to refer to him for many matters, and to  subscribe myself Dear Sr. with great esteem, Yr. respectfull & Obt. Servt,
          
            Danl. Carroll
          
        